In re: Arthur Lee Terrell, Jr. applying for writs of certiorari, prohibition, mandamus and habeas corpus.
Writ denied. On the basis of the contemporaneous record made, we find that the plea of guilty of October 9, 1970 was made voluntarily and intelligently. See State ex rel. LeBlanc v. Henderson, 261 La.-, 259 So.2d 557 (1972).
SUMMERS, J.,
is of the opinion the writ should be denied. I do not base this view upon State ex rel. LeBlanc v. Henderson, 261 La.-, 259 So.2d 557. In my view the plea was intelligent, voluntary and with regard to the consequences of the plea and that alone is sufficient in law to constitute a valid plea. See my concurrence in State v. Johnson, 260 La. 902, 257 So.2d 654 (1972).
BARHAM, J., is of the opinion the writ should be granted.